
	

115 S665 IS: Unleashing American Energy Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 665
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mr. Cassidy (for himself, Mr. Tillis, Mr. Kennedy, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to authorize additional lease sales to be added to
			 an approved 5-year leasing program.
	
	
		1.Short title
 This Act may be cited as the Unleashing American Energy Act of 2017.
 2.Addition of lease sales to 5-year leasing programSection 18(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)) is amended— (1)in paragraph (3), by striking After and all that follows through first occurs, and inserting Except as provided in paragraph (4), after the leasing program has been approved by the Secretary,; and
 (2)by adding at the end the following:  (4)Inclusion of additional lease sales (A)In generalAs the Secretary determines to be appropriate and subject to the considerations required under subsection (a)(2), the Secretary may include in an approved leasing program additional lease sales to be conducted under the approved leasing program.
 (B)Revision not requiredThe inclusion of any additional lease sales under subparagraph (A) shall not be considered to be a significant revision requiring reapproval of the approved leasing program under subsection (e).
						(C)Applicable law
 (i)In generalExcept as provided in clause (ii), an individual lease sale added to an approved leasing program under subparagraph (A) shall be considered to be a major Federal action for purposes of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (ii)Gulf of Mexico areasAn individual lease sale added to an approved leasing program covering the Gulf of Mexico Region of the outer Continental Shelf shall not be considered to be a major Federal action for purposes of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))..
			
